     Case 4:19-cr-00083-LGW-CLR Document 12-1 Filed 05/21/19 Page 1 of 1


                                                                                       r,1
                                                                           - •    --wvHOr/.
                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA                     2J10
                                   SAVANNAH DIVISION




UNITED STATES OF AMERICA


V.                                                            4:19-cr-00083


STEVEN ANDREW ROSS,

Defendant.


                         ORDER GRANTING LEAVE OF ABSENCE




       Defendant, STEVEN ANDREW ROSS's counsel, STEPHANIE 0. BURGESS, having

filed her Motion for Leave of Absence and having served all parties thereto;

       IT IS HEREBY ORDERED that said Motion for Leave of Absence for the following dates:

July 12, 2019, July 20, 2019 - July 27, 2019, September 18, 2019-September 21, 2019, October

18,2019-October 28,2019, and December 3, 2019 - December6,2019, is GRANTED.

       This ^^^day of May,2019.


                                                    CHRISTOPHER L. RAY
                                                    U.S. MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
